Agricultural product quality policy: what strategy to follow? (debate)
The next item is the report by Mr Scottà, on behalf of the Committee on Agriculture and Rural Development, on Agricultural product quality policy: what strategy to follow?
Madam President, ladies and gentlemen, with market globalisation and the severe crisis now affecting Europe, including in the agricultural sector, one possible response on the part of the agricultural market is to place emphasis on product quality.
I believe that a good EU quality policy can enhance competitiveness and create added value for Europe's regional economies, since, for many rural areas where production alternatives are few, it is often the one and only opportunity for development. By supporting niche agriculture in these disadvantaged areas, we will create an economy and jobs there.
Furthermore, a future quality policy must also be linked to the major potentialities of agriculture which, as in the European case, is modern, dynamic, rich and diversified and can offer not only high quality food products but also services of great value to a constantly evolving society.
In my report, I emphasised the importance of keeping the three systems for registration of geographical indications separate, since they represent the link with European regions, representing their traditions, history, taste and unique knowledge handed down over time.
I therefore believe that, by keeping the two PDO and PGI systems separate, they take account of the specific differences in the nature and strength of the links between the products and their geographical area of production. Consumers often confuse the geographical indication of where a food product was processed with the place of origin of the agricultural product as such, and are often not aware of how the food chain operates.
I therefore consider that only the compulsory indication of the place of production of the primary products can provide consumers with full information on the quality of the products they are buying, since products are subject to a production cycle which exerts considerable influence on their characteristics in terms of quality and food safety. Let us remember that it is our duty to protect what our fellow citizens, who voted for us, produce and eat.
Another two issues that I considered important to include in my report are as follows: the importance of an intensive campaign of consumer education and information, which the European Union should undertake concerning the various European labels and the guarantees they represent, and the inclusion in international registries and international recognition through the WTO system of geographical indications. This last point is vitally important if we want to protect against the counterfeiting of our high quality products.
I would like to thank Commissioner Cioloş for his attendance and remind him of the importance of sufficiently protecting quality systems, which are our future, and remind him too that the economy of disadvantaged rural areas can be boosted by agricultural sector aid, to safeguard all those niche products that are typical of these areas and that keep the people connected to the locality, which would otherwise be abandoned. This would support respect for the environment and for the landscape and would create, where possible, a tourist and oenogastronomy economy linked to the various regional, cultural and historical differences in the European Union.
I would like to thank my colleagues for the support they gave me in the Committee on Agriculture and Rural Development and I hope that the European Parliament will also give its support during the vote tomorrow.
Madam President, Mr Scottà, ladies and gentlemen, I believe that the key element that gives stature to the European agricultural and agri-food model at international level is precisely its policy of quality and diversity. That is why quality policy in the agri-food sector will be one of the priorities of my mandate, one of my main priorities straight after the common agricultural policy post-2013 reform.
Agri-food quality policy is not only proof that European farmers are responsive to the expectations of European consumers, but it may also pave the way for the European agri-food sector to assert itself on the international market.
If quality policy is to achieve its objective, we need a framework that is clear, comprehensible, well structured, easily identifiable by consumers and, as far as possible, comprehensive and sufficient. My aim is to be able to structure the content of quality policy and to make it more accessible both to farmers, who must be the beneficiaries of it, and to consumers, but without sacrificing its substance or emptying it of all content.
Quality policy represents a guarantee for consumers, but it also represents added value for farmers; I am in full agreement with Mr Scottà on that. It can help to maintain the diversity of our agriculture, and can do so in a competitive way, because farms that can sell their produce are competitive. If they can make a living from what they produce, they are competitive, and, if they can sell high-value-added products, they are even more competitive, even if, at times, they are small in size.
I therefore believe that, in some regions, quality policy can also help to make our farms more competitive. In this way, quality policy and the development of local markets, the reduction in food miles, and direct and closer contact between consumers and producers can achieve good results precisely in order to increase the competitiveness of certain types of farming that currently have a relatively small share of the market. European farmers are already making efforts to supply safe products, using techniques that respect the environment and animal welfare.
The debate on how to make this more evident by means of the labelling system is useful and welcome, and the report contributes certain elements and certain ideas along these lines. I believe that these links between the standards maintained by farmers and labelling quality policy should also be the subject of debates that we are going to hold on the common agricultural policy post-2013. That is my intention, in any case.
I believe that we need to develop and evolve our instruments in relation to communication policy, communication both with European farmers and with European consumers, and, above all, at international level. It is my belief that our quality system can be a good ambassador for our agri-food model, and even for our common agricultural policy.
Having said all that, I would like to conclude with the fact that Mr Scottà's report comes at just the right time. As you know, the Commission intends to present a legislative package on quality policy by the end of 2010. The report that Mr Scottà is presenting today and which will be debated includes certain questions, ideas and proposals along these lines, and I shall strive as far as possible to take account of these ideas when I come to present the legislative proposals to you.
I wish to congratulate the rapporteur and the members of the parliamentary committees who have worked on this report, and I shall be very happy to hear your views and your proposals.
Madam President, to be honest, the first thing I wanted to do this evening is to thank Mr Scottà for his excellent skill in negotiating this report. It has been a real pleasure working with him and with the other spokespeople for the parliamentary groups.
We are proud of the position that will be demonstrated tomorrow in the vote in Parliament and on a report such as this, which defends quality and which commits to the development and enhancement of rural areas, not only as mere evidence of a traditional European culture, but as true wealth- and job-creation agents. These are jobs that we currently need so much at this time of economic crisis and such a dramatic situation in terms of levels of employment in some Member States.
In addition, we are pleased with the protection maintained by Parliament and the position already maintained by the Committee on Agriculture and Rural Development, as it has made clear, in committing to quality of the highest standard. With regard to that highest standard, moreover, we naturally commit to maintaining that differentiation between Protected Designation of Origin and Protected Geographical Indication. Of course, we reject ideas of levelling quality downwards and we want EU production to receive attention and be valued.
I am delighted at what Mr Cioloş had to say. It was, of course, pleasing to hear him speak about commitment to the future of the European farming environment. We naturally hope he will listen to Parliament's voice, which will be reflected tomorrow in the vote.
Finally, I would like to say let us hope that it never happens again that the European Commission gets ahead of Parliament by prohibiting things such as, for example, marketing standards for fruit and vegetables, that have caused such damage to European free competition.
We want the imbalances in the market corrected and we also want to commit to quality, variety, food safety and the right quantity of production.
In addition, we want EU production and the quality of that EU agricultural and food production to be defended in the World Trade Organisation. We are, of course, also relying on the work of Mr Cioloş for that, because neither our European producers nor our European consumers can go on being defenceless.
Madam President, Commissioner, ladies and gentlemen, I too, on behalf of the Group of the European People's Party (Christian Democrats), should like to thank the rapporteur, Mr Scottà, for the outstanding work that he has done, and I should like to emphasise how quality policies are not only of great external value because of what we are able to offer consumers; they are also of great importance because of what they are able to give producers.
As you have all observed, competition can take many forms on the markets. In a continent as large and as multifaceted as Europe, but which is characterised moreover by costs of production a good deal higher than those of the competition, it will be difficult to compete in terms of price, and we shall be able to compete only in terms of product differentiation.
It is exactly from the perspective of differentiation that we must view quality policy, which is capable of offering a product and of placing on the market a product that differs from that of the competition, a product that can also be sold without precise and specific reference to a price that is lower by comparison to the competition.
We are therefore in favour of continuing with the practice of Community marking, which is already under way, while emphasising the need to maintain the distinction between geographic indications and origin marking. However, we should also still stress that, internationally and at the level of international trade negotiations, the Union must play its part by defending origin marking and origin-marking policies so as to avoid an inevitable policy of exchange of markings, which would cause damage to our products.
Before concluding, I shall take the liberty of making one final point, which concerns labelling. We have already requested and shall request again tomorrow, via a specific amendment, that Parliament vote on the possibility of indicating the origin of raw materials, not only for fresh, non-processed products, but also for processed single-ingredient products; that is, those in which the characteristic element is substantially the raw material.
Commissioner, fellow Members, on behalf of the group of the Progressive Alliance of Socialists and Democrats, we consider the report drawn up by Mr Scottà to be extremely important, and fundamentally we agree with it. The report had four, or rather five points for debate. First, the joint European Union logo. Many people fail to understand that the joint EU logo is not some sort of step towards federalism, but demonstrates to the consumer that a product fulfils the EU's specific food safety requirements, while at the same time differentiating it from the world beyond the EU boundaries. I therefore ask that we support the specific EU logo.
The second point is the question of the place of origin. It is a very good thing that the EU now has, in the person of Mr Dacian Cioloş, an agriculture commissioner who has understood and supports the importance of local markets, since this is the only way we can preserve local flavours, regional flavours, and the diversity of food in Europe, and it is also clear that a key role is played in this regard by food quality policy, the place and designation of origin. There was an argument with the Commission, and I very much hope that the new commissioner no longer supports the earlier position that we should combine all Protected Designations of Origin with Protected Geographical Indication. Occasionally, this causes concern, most recently in the case of Tokaj wine. I thank the Commissioner that these problems have, in part, been remedied, while some of them await remedy.
The fourth element: the organic logo. On this there is complete agreement. And finally, the fifth element: that some members of the Committee on Agriculture and Rural Development called for the reintroduction of the previous strict standards for vegetables and fruit. I would like to return to the original form of Mr Scottà's report. Let us not go back to the days of overregulation, when we determined what the curve of a cucumber should be.
on behalf of the ALDE Group. - Madam President, can I, too, add my congratulations to Mr Scottà on his report.
There is much in it that is to be commended. Unfortunately, I and my ALDE colleagues cannot support it as it currently stands without seeing one or two changes made to it.
We cannot support paragraph 19, the so-called 'wonky fruit' paragraph. I believe it is nonsense for bureaucrats in Brussels to be telling consumers that they can buy only straight bananas or straight cucumbers.
Surely it is up to consumers to make these decisions as to what they want to buy, so I hope that Parliament will use its common sense and back the joint amendment that has been submitted by the Greens and the ECR Group to throw out the straight banana rules and leave consumers free to chose whether they want to eat bent or twisted fruit and vegetables or whether they do not. It is surely a decision for consumers.
Marianne Fischer-Boel, the previous Commissioner, did decide to abolish the standards and I would hope that we would continue to support that decision.
I would also like to see some changes in paragraph 16. I understand the call for an EU logo but, unless it means something to consumers and adds value for farmers, in my view, it is a pointless exercise. It has to resonate with consumers and give some sort of return to the farming community. Otherwise, it is worthless. It is not worth pursuing it and I see no evidence to suggest that European consumers are looking for an EU logo.
Finally, in paragraph 62, there is some criticism here of private certification systems which, in Scotland, have been very successful. It seems to me a good thing for farmers on a voluntary basis to add value to their produce through quality assurance schemes, and we should be supporting them, not discouraging them.
I hope we can see some changes to this report in the votes tomorrow, and if so, we will be able to support it with the changes voted through tomorrow.
on behalf of the Verts/ALE Group. - Madam President, I would echo many of the comments of my Scottish colleague - albeit not Group colleague - George Lyon. There is much in this report to admire and a couple of things where I think we could do a little better. We have brought forward a number of points and I will focus on two of them only.
I and others believe that our consumers want to know where their food comes from. We believe that the provision of that information should be compulsory, so Amendment 4, on precisely that point, replaces some rather weak wording with a much stronger requirement that, where we can actually have information on 'place of farming' labelling, it should be compulsory, because that is what our consumers want to see.
I would also pick up on Amendment 3 - as my colleague did - which deletes the attempt to reintroduce cumbersome and unworkable rules on the direct sale of fruit and vegetables to the consumer. We agreed only last year to repeal those rules and, while the consumers have not noticed much of a difference, our producers have noticed and still notice. Any attempt to bring those rules back would essentially be another stick for the processors, the multiples and the supermarkets to beat the producers with, and the consumers would not benefit directly.
So there is much in this report to like. I would echo Mr Lyon's comments on the EU logo. I think that is more to do with the ambitions of this building rather than what our consumers want. If it does not resonate with the consumers, we should not do it and we should replace it with a compulsory origin labelling scheme, which is what our consumers want.
The amendments are constructive; I hope they will be successful and that colleagues will support them tomorrow.
on behalf of the ECR Group. - Madam President, can I also express my appreciation to the rapporteur for a very good report.
I think there are very many good ideas in this report and I agree entirely with the rapporteur, Mr Scottà, when he talks about how important it is for European producers to add value and maximise the potential of their products. We must always strive to achieve the maximum potential of Europe's agri-food industry. This will ultimately serve to increase our competitiveness and strengthen the economy in rural areas.
In this regard, I am happy to see that Mr Scottà dealt with the future of the PGI and PDO systems. These instruments have proven popular with consumers and producers alike. However, I agree with the rapporteur that their management and application must be simplified. Also, if we are serious about their value abroad, we must ensure more protection from third countries.
I would like to see more products from my own regions applying for a PGI and hopefully, the Commission will take on board some of the suggestions to simplify the application procedure so we will see more applications from my own region of Northern Ireland.
However, I must point out that there are some elements of this report which I do not support. I am against the introduction of an EU quality logo. What I support is country of origin labelling. In effect, I feel an EU logo would be meaningless, a waste of time and money and I feel the same way about the EU logo for organic produce.
Another concern for me are the amendments which were passed in the Committee on Agriculture and Rural Development calling for the reintroduction of the marketing standards of fruit and vegetables, which some MEPs are desperately trying to get back on the table. The fact is these rules were dismantled by the Commission last year. I wholeheartedly supported this move and now we can let the market set its own standards. In this regard, I would urge colleagues to support the plenary amendments tabled by my own group and other groups, which are very clear and simple, and to delete these elements.
Madam President, ladies and gentlemen, Commissioner Cioloş, thank you for the encouraging words you have just spoken, and thank you to Mr Scottà for the sensitive work that he has done on this important report.
I consider that with the report that will be put to the vote tomorrow, the intention is to protect and to enhance the value of the crops and the produce characteristic of every region and Member State of the European Union. Suffice it to say that I come from a country, Italy, that has 4 500 characteristic products, and these are assets from our land that we wish wholeheartedly to preserve.
We fully understand that the road to excellence is still a long one, but the message that we must convey is that it is only through the quality of European produce that our farmers will have the chance to compete meaningfully on the world market. Bearing in mind also the widespread crisis that we are unfortunately experiencing, we can do nothing other than to sustain the quality, traceability and transparency of information associated with agricultural produce.
It is important to know what kind of processing is used for each crop, and where the crop originates. It is important, because it is right that consumers know whether they are eating an apple grown, for example, in my region - Verona or in the Veneto - and that EU rules have therefore been observed throughout the entire production chain, or whether they are instead eating an apple produced in China, where the only thing that we do know is that, on many occasions, China has not even come close to observing the regulations and good practice observed by European farmers.
Madam President, thank you for the opportunity to speak on this very important point.
Consumers are, quite rightly, demanding that the food they purchase is safe, traceable and produced to a high standard. I would support a country of origin labelling system which promotes such standards and I believe that this will be widely acceptable to most consumers and to most within the industry. Obviously, promotion and marketing will be the hallmark of the success or failure of such a policy. We must take firm action against the potential counterfeiting of products which are wrongly labelled.
I - like many colleagues in this Chamber - would be against an EU logo. I feel it would be largely meaningless and would not be helpful to consumers. Country of origin labelling, and even geographical indicators, are important because they promote locality, local heritage and conservation of local techniques, and they protect areas which rely on the production of a particular product.
I come from Northern Ireland, a net exporter of agricultural products. Therefore, I want any labelling system to create a level playing field. Anything that impacts on the export of products from countries like my own would have a detrimental impact on the industry. Like other colleagues, I would support the quality assurance schemes that are available and encourage those as part of the general local indicator.
(DE) Madam President, ladies and gentlemen, the production of high quality produce is fundamental to European farmers. I am in no doubt that there has be to a link between the quality of the product and the origin of the raw materials. I therefore consider mandatory quality labelling to be an important opportunity for our farmers. Quality is a key issue for the entire food chain and an essential asset in supporting the competitiveness of European food producers. The production of high quality foods has a long tradition and is often the only employment and sales opportunity in many rural areas with limited production alternatives.
In order to guarantee this high quality standard, controls and objective criteria are certainly needed. However, the fact is that financial considerations on the part of the consumer also have an effect. Quality costs, and farmers need a fair income. Nevertheless, consumers have the freedom to opt for an attractively priced product, although they often decide on a product that is not of such high quality. One thing must be clear, however, and that is that consumers must have this freedom and they must genuinely be able to make a decision on the basis of objective and transparent criteria.
We also need to raise the general awareness of consumers in this regard. We need protected geographical indications and designations of origin. We need the introduction of a regulated and protected designation for products from mountain areas and from GMO-free areas. However, we also need the 'Traditional Speciality Guaranteed' and 'Organic Farming' indications. Whatever happens, these must be retained.
(IT) Madam President, Commissioner, ladies and gentlemen, a new phase of reflection has opened in Europe today on the issue of quality, which is intended not only as a guarantee for consumers but, above all, as a stimulus for our producers to be more competitive in a market that is far larger and far more competitive.
Our businesses need to gain market recognition of the distinctive and quality-related aspects associated with their products. In this sense, as Mr Scottà's report intends - and I, too, thank him for my part - we are making progress in guaranteeing, first of all, more information on the origin, composition and characteristics of production processes.
At the same time, Commissioner, it is fundamental that European regulations allow organisations designated for the protection and promotion of quality products to plan their product supply and to adapt their production potential to market needs on the basis of fair and non-discriminatory principles.
We hope that the approval of this report will signal the definitive establishment of quality as the lynchpin of the European strategy for the agri-food sector, and that the Commission will seriously consider our committee's proposals, so that one of the principal strong points of European agriculture can be transformed into a precious competitive advantage.
Madam President, first, may I declare an interest? I am an egg producer.
Regulations must be honestly implemented to a common standard. That is essential. An EU-inspired crisis will shortly hit the UK egg industry. From 1 January 2012, the production of eggs in battery cages is banned. The ban does not apply to eggs from Romania or Bulgaria, and perhaps others, who have a temporary immunity under their accession treaties.
As long as they are processed, these countries may legally export battery-cage eggs produced after the ban to the UK.
UK egg producers who have invested very heavily in alternative systems will be expected to compete at a disadvantage against imported products which can be produced far more cheaply.
I must insist first that these imported products are clearly labelled and secondly, and most importantly, that we introduce with immediate effect an additional number 'four', for eggs produced using colony systems. Only then can consumers make an informed choice.
(FR) Madam President, Commissioner, Mr Scottà, I find it truly symbolic, Commissioner, that your first speech before this House should be on the very subject of quality policy.
I believe that we take the same approach to these quality products. Yes, they represent an opportunity for our most fragile regions. Yes, they are a means by which to make the operators of a region and, in particular, farmers, more dynamic. Yes, they represent a strong signal sent out to European consumers, but also to consumers throughout the world, with regard to our agricultural model. Burgundy wine, Parma ham, certain Spanish meats - they have meaning far beyond the borders of each of our countries, far beyond the borders of Europe.
The resolution that we shall no doubt adopt tomorrow offers you, Commissioner, a greater degree of ambition with regard to this policy of quality products, of products identified by different signs. European policy must be clearer; it must stop producers from being taken over by certain large industrial or distribution groups, which would clearly like to deprive producers of the benefit of the added value that these products give them.
During the hearing, I drew your attention to the need to give organisations that bear, in particular, designations of origin overall responsibility for managing their products. Management of production rights is a fundamental part of quality production policy. Moreover, almost all of our committee voted in favour of an amendment along these lines.
I should like to respond to our UK fellow Members with regard to paragraph 19 on the fruit and vegetables sector. Yes, ladies and gentlemen, we must not go backwards, but neither must we allow the huge vacuum in fruit and vegetable policy that means that, today, distributors are the only ones calling the shots. Let us together interpret this amendment as a call to find a new middle way.
Commissioner, you can very quickly convince us of your enthusiasm for this specific policy, which gives consumers a different image of agriculture. Now present us with a good text. Do so quickly; we have faith in you.
(ES) Madam President, Commissioner, the quality of agricultural production is a crucial factor in the food chain and represents a vital asset for supporting the competitiveness of European producers. All this is reflected in the Scottà report, in which other considerations are also highlighted which the Commission will need to take into account when implementing this policy.
The EU quality logo, as an expression of the agreement of our producers on production requirements within the Union, must be reserved exclusively for agricultural products produced in the European Union.
It must grant greater protection to Protected Geographical Indications, both in the World Trade Organisation and in the bilateral agreement negotiations. European legislation on integrated production must also be drawn up that affords visibility to this more sustainable method of production and harmonises the existing criteria in each Member State.
Finally, we must take into account the imbalances produced in the marketing chain, the importance of relying on sectoral marketing standards and the need to draw up EU guidelines for best practice for the operation of the systems related to agricultural product quality and their mutual recognition.
I refer, in particular, to the control of private certification systems which are often used as a requirement for accessing large-scale distribution outlets.
(FI) Madam President, it is very important to go to the heart of this matter and say that agriculture based on farming families is local in nature, provides employment, strengthens regions, is humane and also takes account of animal protection issues. The individual product resulting from this and the quality of the goods are what succeed in Europe and the world at large.
Where a product comes from is important. Local specialities are of immeasurable value. The region that I come from in Finland produces a delicious goat's milk cheese. I can recommend it to you all. There are special products like this all over Europe. We have to ensure that they find their way onto the market.
As we have a new Commissioner here, I would like to say to him that it must be possible to practise agriculture everywhere in Europe. If we remember this, we will have an excellent future, with safe and pure food originating here.
(DE) Madam President, many thanks once again to the rapporteur for his excellent report. High quality agricultural products provide European agriculture with a major location advantage, allowing it to hold its own in the face of international competition. As a result, they play an important part in the development of rural areas within the European Union. The European Union's agricultural products already meet high quality standards. European standards have a global reputation for being very high. Unfortunately, not all consumers are aware of this. It is therefore important for the European Union to improve its quality policy and, at the same time, improve its information policy. This will be an incentive for producers to focus more on quality and food safety.
Consumers have a right to enjoy agricultural products in the EU without concern and without compunction. Voluntary 'Made in the European Union' labelling and mandatory regional labelling, as well as mandatory proof of origin, are not mutually exclusive.
On the other hand, when it comes to packaging sizes and the geometric shape of agricultural products, we need to take a sensible approach. The purpose of the European Union is not to be concerned about the curvature of cucumbers. The same applies to the size of pizzas. I would seriously warn against overregulation here. If we want regional economic cycles, we need to focus on quality and not on degrees of curvature. If the industry wants uniform cucumbers in uniform jars of uniform weight, that is up to the industry and not the European Union or the European Parliament. Therefore, let us focus on quality and not packaging units.
In this regard, I trust in the common sense and wisdom of the European Parliament and of our new Commissioner for Agriculture, Mr Cioloş.
(RO) Let me begin by congratulating the rapporteur for tackling this issue of agricultural product quality.
The demands of the market are diverse and are increasing all the time. In the European Union, the majority of aspects relate to food hygiene and safety, health and nutritional value, as well as certain social requirements.
In addition, consumers are becoming increasingly more aware of the contribution made by agriculture to sustainability, climate change, food safety, biodiversity, animal welfare and the water shortage.
Faced with these new commercial challenges, the European farmer's main asset is quality. The European Union offers the benefit of quality, which is attributable to an extremely high level of safety, guaranteed by current legislation, throughout the entire food chain which not only farmers but producers, too, have contributed to.
However, there are a few aspects capable of enhancing quality. I believe that it is the European Union's duty to promote good quality products, along with taking action to protect them globally. In this context, I think that tighter control must be exercised with regard to those organic products originating from third countries, thereby guaranteeing fair competition between organic products produced in Europe and those from third countries.
(EL) Madam President, Commissioner, the quality of agricultural products constitutes a priority for consumers by increasing competitiveness for producers and by strengthening the area in which they are produced. That is why efforts are being made to safeguard them, including with labelling.
Today, however, Community legislation restricts compulsory labelling of the place of production to just certain products, thereby vouchsafing them special treatment and leaving out agricultural products of major nutritional value and priority for consumers. We therefore call on Parliament to adopt a more consistent and logical stand, in order to defend consumer interests by favouring compulsory labelling of the place of production for all agricultural products, including processed products containing just one ingredient, such as milk.
(RO) The agricultural product quality policy may provide a solution for many farmers. The focus on quality rather than quantity may entail long-term benefits for many households. This is why the European Union needs coherent policies in this area, which, at the same time, will offer European farmers the opportunity to be competitive on the global market. Against this backdrop, the Scottà report is welcome, as is the package announced by Commissioner Cioloş.
At the same time, we will also need something else to enable us to achieve the quality objectives, namely, a strong common agricultural policy in the future, along with a consistent budget. An agricultural product quality policy and a reduction in the European agriculture budget are two incompatible ideas.
We also need to make sufficient instruments available to farmers so that they can develop their own quality policy and, last but not least, we need farmers from Member States in the West and East to enjoy equal opportunities.
(DE) Madam President, Commissioner, ladies and gentlemen, when discussing quality logos and mandatory designations of origin for food, we must not forget that our political decisions need to be implementable in practice. I cannot see how Amendments 4 and 5 can be implemented in practice and I will therefore be rejecting them.
Quality logos should, in principle, be viewed as beneficial if they are voluntary. They give producers and processors of goods the opportunity to be successful in niche markets. However, we need to take account of the fact that, through the market dominance of a few chain stores, many voluntary private logos are interpreted as quasi standards. This robs producers and processors of their entrepreneurial freedom and also narrows the choice for consumers.
There is a similar situation with regard to the mandatory indication of the place of origin for agricultural products, such as milk. Implementing this requirement in agriculture and in the processing industry would scarcely be possible from a technical point of view. We need to be careful that good intentions do not descend into excessive bureaucracy.
(PL) Madam President, I would like to call attention to the pertinence of item 9 of the Scottà report, which emphasises that, in the WTO negotiations, the Commission must seek to secure an agreement on the 'non-trade concerns' which will ensure that imported agricultural products meet the same requirements, in the areas of food safety, animal welfare and environmental protection, that are imposed on agricultural products produced inside the European Union.
The problem is that this is probably the 150th time the European Parliament has said that the same requirements should be applied to importers as those applied to producers within the European Union. There has been no response, and we are still dealing with a situation in which our producers, farmers and manufacturers are having to comply with high, expensive standards, while importers do not meet these standards. This leads to unfair competition. As was rightly emphasised in the report, this has to change.
(DE) Madam President, the control of foodstuffs is a utopian fantasy. The pressure for control and the consequences are, too, it seems. We are thus in a right old stew! In the case of health risks, authorities should put out warnings, but they are not obliged to. We have seen the result of this recently in the listeria-contaminated cheese scandal. Food inspectors often have to battle with deficient labelling - and it is not only the inspectors; consumers have the same problem. They are completely overwhelmed by the labelling jungle. For example, 'farmer' can be stated on the packaging, even though the product has been industrially processed, or it might say 'of Austrian origin' even though the ingredients come from all over the place.
Quality-conscious customers are prepared to pay more for high quality foods. The question is for how long, if rogue traders are also operating in this area. If control systems are geared to small holdings and hardly any attention is paid to what large eco-holdings are doing, then something is wrong with the entire system.
(DE) Madam President, Commissioner, you said today that products with a designation of origin are a spearhead for our industry. You are right about that. It is particularly true of products that are produced under difficult circumstances, for example, in mountainous areas, and which require higher margins. The designation 'mountain produce' is therefore particularly important.
I would like to address two points. I think that, with regard to these products, we should give farmers the opportunity to organise themselves into inter-professional committees and support consortia where they can also take market decisions. That would not contravene competition law and, if it did, it would, in any case, be a much smaller contravention than the concentration of chain stores we have seen over the last few years.
With regard to quality standards, about which much has already been said, I am aware of the discussion in the press and also the talk about curved cucumbers. However, producers want and need these rules. We should take that into account in our debate and also in the vote tomorrow.
(PT) Certification mechanisms could constitute a contribution to increasing the value of farmers' work, improving their income and promoting quality and food safety. However, since the current certification procedures are complex, time-consuming and, above all, expensive, their results have been negative, especially for small and medium-sized farms. Increased production costs and the distribution of income throughout the value chain becomes even more unfavourable to the producer with the inclusion of yet another business agent in that chain.
Given this, and as an effective guarantee of transparency, quality and security for customers, certification must be carried out by public bodies and must not incur a higher cost for producers.
Above all, however, if there is to be a good policy, there needs to be another agricultural policy, a profound reform of the common agricultural policy which supports local protection, the right to produce and the right to food sovereignty, which will protect farmers and consumers from the consequences of the deregulation of world trade and the unchecked liberalisation of the markets, locking them either within the framework of bilateral agreements or within that of the World Trade Organisation.
(LT) The European Union's agricultural produce is well known in the international marketplace and valued for its high quality. In terms of the future prospects of the common agricultural policy, I am convinced that product quality must remain the essential goal in the future. High quality agricultural products are not simply our business card on a global scale; they are also a very important part of the economic and social life of the EU's region. Policies on quality should be developed by providing more clarity with product certification and labelling that can be understood by all European Union consumers. In order to safeguard the production of quality agricultural products, we must lay down clear rules for labelling products that may contain genetically modified organisms. This problem has become particularly relevant since the Commission's decision to allow the use of genetically modified potatoes for animal feed. Until we lay down labelling and certification standards for such products, there is a threat to future EU food quality policy and the health of us all.
(PL) Madam President, thanks to the instruments of the common agricultural policy, the agricultural market in the European Union is characterised by the supply of agricultural and food items of high quality. High standards, suitable food quality and sufficient supply are components of food security, something which is so important.
It is important that information on the quality of goods reaches the consumer. We know that every product allowed on to the market must meet minimum standards. Special quality which exceeds minimum standards must be detailed on the product to improve its competitiveness by drawing attention to its additional qualities, for which the consumer must pay.
Other important information which should also be on food products is the place of origin and processing of the raw product. Consumers must know what they are buying and for what they are paying. The absence of this information weakens the competitiveness of agricultural and food items produced and processed in Europe in comparison to imported goods produced without regard to animal welfare, environmental requirements or the social standards of employees.
(DE) Madam President, Mr Scottà's successful report is very much in the interests of consumer protection. The safety, including from the point of view of health, of agricultural products really must be a top priority. I would like to point out the key importance of improving designations of origin for foods. Every agricultural product in the EU must be clearly labelled with the origin of the raw materials. Consumers must not be duped by fraudulent labelling. Take China, for example. Imported seeds arrive in Austria and then the so-called 'pressed seed oil' is sold there. Worse still, fattened animals are transported across Europe under deplorable conditions in order to produce so-called 'Tyrolean bacon', for example. We therefore need to focus on regional supplies, and, in the interests of our consumers and our farmers, we need to support local farmers and small butchers.
(BG) Madam President, Commissioner, ladies and gentlemen, I congratulate Mr Scottà on this report which clearly signals the European Parliament's desire and determination to participate actively in the forthcoming debate on the future of the CAP. I welcome the suggestion about creating a logo which clearly shows that a particular product is produced and processed solely within Europe. I believe that this will provide another show of support and an original guarantee of the high quality of our products.
In my view, a protected designation of origin and geographical indication system must be implemented. This will allow us to retain the distinctive nature of the regions and their character and make people feel that what they have produced is identifiable and valued on the market. This is why I believe that we must retain the Traditional Speciality Guaranteed instrument and consider it as a good example of our diversity in unity. There is nothing wrong in knowing that we are eating feta from Greece, white brined cheese from Bulgaria or mozzarella from Italy. Food quality and safety are among the main challenges that we must resolve in the future. Let us preserve the quality of our products and their competitiveness and let us guarantee a decent income and living for our producers and farmers.
Thank you for your attention.
Madam President, I do not propose to go over all the issues raised here, especially since there is going to be a vote tomorrow, but I would nonetheless like to highlight certain points that have been made repeatedly in the speeches.
With regard to the merging of the various geographical indication systems, I fully understand the concern of certain Members. I can assure you that it is not my intention to destroy something that works, that functions, something to which consumers are attached. We just need to make the quality protection system clearer and more consistent, all the more so given that we are trying, by way of international negotiations, to gain recognition for these systems.
Therefore, it is important that these systems already be clear and easy for our partners to understand so that they can be recognised. It is therefore not my intention to merge for the sake of it. The end result will be a system by which we can make simplifications, without touching things that are already easily identifiable by consumers.
As regards the European quality logo, we must also discuss and decide in this Chamber which objectives we want it to achieve. Is the aim simply to reflect compliance with the basic standards that all European farmers meet and that imported goods also meet? Indeed - I wish to point this out - all imported agri-food products must meet minimum food hygiene and safety standards which are met by our own products.
We therefore have to see which is the best way to successfully differentiate our products from the others. Do we need a European Union logo, or should we instead indicate the places of origin, the locations of production? The best mechanism needs to be identified, and we shall, in any case, give consideration to this.
With regard to geographical indications at international level, rest assured that my concern is to ensure that this system is recognised by our partners. We are trying to ensure this in negotiations conducted by the International Labour Organisation, but also whenever we have an opportunity to do so when negotiating bilateral agreements.
We are therefore going to pursue this approach and, moreover, in my mandate, I want to be able to strengthen the policy for communicating and promoting these quality signs internationally, since quality is an asset and, as such, it can give us a greater presence on the international stage.
With regard to the reserved terms 'mountain', 'island' and so forth, we are looking into the possibility of introducing these kinds of systems. Here too, we need to decide how to proceed so as to ensure that they do not represent an additional cost for those farmers who want to introduce them.
As regards interprofessional organisations and their role in the management of protected designations of origin, or PDOs, it is our intention, particularly as regards milk - since the majority of PDOs and protected geographical indications (PGIs) are concentrated in that sector - to carry out a study to see what impact the ending of quotas will have on the smooth functioning of these quality protection systems, and I hope that, on the basis of this report, we shall see which measures will have to be taken should the need arise.
Madam President, ladies and gentlemen. Thank you, Commissioner Cioloş. I should like to begin by talking very briefly about the land.
The land is that from which we harvest our products and which we must preserve for the future and for those who will have to do the same. That is why, taking this simple thought as a starting point, I should like to move on to producers, to those who work the land, who must be recognised also by those who subsequently enjoy the commercial produce they find in the supermarket or some other shop. It is therefore only right that we respect first the land, which yields the produce, then the processor, if any, but above all the consumer.
I should like to make a proposal for the benefit of consumers, and I am not sure whether it will be welcomed or not: why not ask consumers what they want to know? In this way, we will know which potential label consumers are able to read and to understand, and thus perhaps make it much simpler than the complicated labels we have today. Why must consumers not know that they have the choice of drinking a litre of milk from Europe or a litre of milk from Brazil? It will be for them to choose whether a litre of Brazilian milk is better than a litre of milk produced in the European Union.
Be that as it may, I consider and I hope that this report will be useful for Commissioner Cioloş by providing further details to help grow that thread I referred to earlier: the land, the producer, the processor, if any, the consumer, safety and, above all on the issue of safety, quality. We have all spoken about quality, and I believe that we are all in favour of raising the quality of our produce even more if it means eating well and eating healthily.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 149)
The issue of an agricultural product quality policy has found an authoritative and unanimous response from the European Parliament's Committee on Agriculture and Rural Development, thereby making the existing legislation more complete. European agricultural producers have finally gained recognition in European legislation on the quality of their produce linked to the region of production. This represents a guarantee for sheltering them from market globalisation and for ensuring that the 'informed' consumer can reject produce that does not bear the obligatory geographic indication of origin, that is not certified clearly, and that does not comply with marketing and anti-counterfeiting rules. Consumers will be able to make their purchasing choices in full knowledge of the rules relating to their desired product. The European Parliament will continue to fight for the protection of both farmers and consumers. The health of the latter depends on the quality of the produce of the former. An amendment of mine on the protection of product characteristics, which the Committee on Agriculture and Rural Development has approved, recognises that the regions have an essential role as producer partners, in particular, of the producers of traditional and organic products, and calls for regions to be involved in the recognition and promotion of products with a geographical indication, traditional products and organic products. I am pleased to note the recognition of this indication.
Madam President, ladies and gentlemen, the subject of the quality of agricultural produce is of fundamental importance when it comes to informing the purchaser and the consumer of the characteristics of products and as regards continuing to guarantee that purchasing products from the European Union is synonymous with high quality derived from the various regional traditions within the Union. Over the years, agricultural product quality policy has evolved in a fragmented way, characterised by a succession of sectoral instruments. Market globalisation and the economic and financial crisis that has struck Europe have not spared the agricultural sector. To emerge from this, we need to focus on the quality and safety of our produce. The continuing search for quality must form an essential component of the strategy pursued by the EU's agri-food sector on the world market. I believe, furthermore, that serious consideration must be given to the Commission's proposal to introduce a European quality logo for products originating and processed wholly within Europe. This logo would, in fact, represent formal recognition of the efforts made by European farmers to maintain high standards of production. Finally, it is definitely a good idea to simplify legislation in order to reduce the bureaucratic burden on businesses while, at the same time, guaranteeing that the quality standards achieved by European producers are maintained.
The agricultural product quality policy is not a static policy, separate from the other policies connected with agriculture. On the contrary, the reform of the common agricultural policy should also include policies dealing with adaptation to climate change, the preservation of biological diversity, secure supplies of energy or water, ensuring decent living conditions for animals, and European fisheries. The product quality policy can help to increase the competitiveness of European farmers and to maintain economic profits in rural areas in a time of crisis precisely by targeting the quality of agricultural products and high quality foodstuffs. It must continue to apply without exception that purchasing products from the EU means purchasing high quality products, which are produced on the basis of various European regional traditions while following the highest production standards in terms of food safety. I support the Commission proposal for introducing a European quality logo, which would be used for products coming from and also exclusively processed in the EU. Consumers confuse the designation of the place where food is processed with the place of origin of the agricultural product. It is necessary to emphasise that the production process itself can dramatically influence the quality and characteristics of a product in a negative way. I also welcome the retention of the systems of registering geographical indications and traditional specialities, as these indications are significant for European agriculture not only from an economic perspective, but also from an environmental and social perspective.